Order filed December 1, 2022




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-22-00303-CV
                                   __________

                      STEVE VAN HORNE, Appellant
                                        V.
   TAYLOR COUNTY, PRECINCT 1, PLACE 2, COURT, et al.,
                     Appellees


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 12749-D


                                    ORDER
      Appellant, Steve Van Horne, filed a pro se notice of appeal from the trial
court’s October 5, 2022 Order on Motion to Dismiss. After this appeal was
docketed, we informed Appellant that it did not appear that the order from which
Appellant attempted to appeal was a final, appealable order, and we requested that
Appellant provide this court with a response showing grounds to continue this
appeal. See TEX. R. APP. P. 42.3.
      Appellant filed a response in which he indicated that he did not understand
why the trial court’s order would not be final. Unless specifically authorized by
statute, appeals may be taken only from final judgments. Tex. A & M Univ. Sys. v.
Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007); Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). A judgment is final and appealable if it disposes of
all parties and all claims in the case. Lehmann, 39 S.W.3d at 195. The order that
Appellant attempts to appeal does not state that it is a final or appealable order, nor
does it dispose of all parties—specifically Appellant’s claims against defendant
Tracy Kirtland. Accordingly, we have determined that an abatement is appropriate
at this time to allow Appellant time to obtain a judgment that disposes of his claims
against Kirtland. See TEX. R. APP. P. 27.2.
      We abate this appeal—pursuant to Rule 27.2 of the Texas Rules of Appellate
Procedure—to permit the parties to obtain a final, appealable order or judgment. If
a final, appealable order or judgment has not been entered by February 14, 2023, we
may dismiss this appeal. See TEX. R. APP. P. 42.3. If a final judgment is entered
before that date, the parties are ordered to notify this court immediately.
      The appeal is abated.


                                                     PER CURIAM
December 1, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2